PER CURIAM.
We hereby sua sponte consolidate Case Numbers 92-3019, 92-3258 and 93-0397.
In view of the overall findings and holdings of the trial court, and especially the distribution of marital property and the award of lump sum alimony to the wife, we find no abuse of discretion by the trial court in the denial of permanent alimony or the distribution of marital assets. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). Similarly, we find no error by the trial court in the continuation of the husband’s obligations for certain expenses after the final hearing and the denial of credit to the husband for these payments, or any error in the assessment of costs and attorney’s fees against the husband.
We agree with the appellant that the trial court erred in restricting her discretion as to the use and disposition of the assets awarded to her. We remand with directions that these restrictions mandating the rental or sale of any of her real estate be stricken from the final judgment and the post-judgment order. In all other respects we affirm.
ANSTEAD and FARMER, JJ., and MAY, MELANIE G., Associate Judge, concur.